               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 FRANCIS WOODROW, individually
 and on behalf of all others similarly
 situated,
                                                     Case No. 18-CV-1054-JPS
                      Plaintiff,

 v.
                                                                      ORDER
 FISERV AUTOMOTIVE SOLUTIONS,
 LLC,

                      Defendant.


       On July 10, 2018, Plaintiff filed a complaint alleging violations of the

Telephone Consumer Protection Act (“TCPA”). (Docket #1). On April 4,

2019, Plaintiff submitted a motion for preliminary approval of settlement.

(Docket #34).1 On April 23, 2019, Defendants submitted a response

indicating that they did not oppose the motion. (Docket #36).

       After reviewing the parties’ motion and settlement agreement, the

Court finds that the proposed settlement is “fair, adequate, and reasonable,

and not a product of collusion.” Reynolds v. Beneficial Nat’l Bank, 288 F.3d

277, 279 (7th Cir. 2002) (citation and quotations omitted). At this stage, all

of these factors weigh in favor of finding a fair settlement. For example, the

parties have reached a settlement for a substantial sum of $1,750,000.00 to

be distributed among the anticipated class members on a pro rata basis.


       1The parties also submitted a joint motion to substitute parties, in which
they agreed to substitute Sagent Auto LLC d/b/a Sagent Lending Technologies for
Fiserv Automotive Solutions, LLC as the defendant in this action. (Docket #32).
The parties explain that this is due to Fiserv Automotive Solutions, LLC’s recent
name change. The Court will grant this motion.



 Case 2:18-cv-01054-JPS Filed 05/07/19 Page 1 of 11 Document 37
(Docket #34 at 9). The litigation has been vigorous, proceeding through

discovery to the dispositive motion stage. Id. at 6–7. Finally, the settlement

was reached in arm’s length negotiation and has not, up to this point, been

objected to by anyone. Id. at 7–8. The Court thus finds no barrier to

preliminary approval of the parties’ settlement.

       The Court will therefore grant Plaintiff’s motion and incorporate

their proposed order, which will manage the settlement process and

ultimately conclude this litigation.

       Accordingly,

       IT IS ORDERED that the parties’ joint motion to substitute parties

(Docket #32) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Sagent Auto LLC d/b/a Sagent
Lending Technologies be and the same is hereby SUBSTITUTED for Fiserv

Automotive Solutions, LLC as the defendant in this action;

       IT IS FURTHER ORDERED that the parties’ joint motion for

preliminary approval of the settlement class and settlement agreement

(Docket #34) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the parties’ settlement agreement

(Docket #34-1) be and the same is hereby preliminarily APPROVED;

       IT IS FURTHER ORDERED that all pending dates and deadlines of

the trial scheduling order (Docket #13) be and the same are hereby STAYED

until further order from the Court; and

       IT IS FURTHER ORDERED that:

1.     Jurisdiction

       1.1    The Court preliminarily finds that it has jurisdiction over the

subject matter of this action and personal jurisdiction over the parties and

the members of the Settlement Class described below.


                           Page 2 of 11
 Case 2:18-cv-01054-JPS Filed 05/07/19 Page 2 of 11 Document 37
2.    Class Representative and Class Counsel

      2.1    The Court preliminarily appoints Plaintiff Francis Woodrow

as Class Representative.

      2.2    Under Rule 23(g), the following attorneys and firms are

preliminarily appointed as Class Counsel:

Matthew R. Wilson
Michael J. Boyle
MEYER WILSON CO., LPA
1320 Dublin Road, Ste. 100
Columbus, Ohio 43215
Telephone: (614) 224-6000

Alex Burke
BURKE LAW OFFICES, LLC
155 N. Michigan Avenue, Suite 9020
Chicago, IL 60601
Telephone: (312) 729-5288

Daniel M. Hutchinson
LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
San Francisco, California 94111-3339
Telephone: (415) 956-1000

Edward Broderick
BRODERICK LAW, P.C.
125 Summer St., Suite 1030
Boston, MA 02360
Telephone: (508) 221-1510

Matthew McCue
LAW OFFICE OF MATTHEW MCCUE
1 South Ave, Suite 3
Natick, MA 01760
Telephone: (508) 655-1415




                           Page 3 of 11
 Case 2:18-cv-01054-JPS Filed 05/07/19 Page 3 of 11 Document 37
Stefan Coleman
THE LAW OFFICE OF STEFAN COLEMAN, P.A.
201 S. Biscayne Blvd., 28th floor
Miami, FL 33131
Telephone: (877) 333-9427

3.     Rule 23 Requirements

       3.1.   The Court preliminarily finds that the prerequisites for a class

action under Federal Rule of Civil Procedure 23(a) have been satisfied in

that: (a) the number of Settlement Class Members is so numerous that

joinder of all members thereof is impracticable; (b) there are questions of

law and fact common to the Settlement Class Members; (c) the claims of the

Class Representative are typical of the claims of the Settlement Class

Members; (d) the Class Representative will fairly and adequately represent

the interests of the Settlement Class Members.

       3.2.   The Court further preliminarily finds that the prerequisites

for class certification under Rule 23(b)(3) have been satisfied in that (A)

questions of law and fact common to the Settlement Class Members

predominate over any questions affecting only individual Settlement Class

Members; and (B) a class action is superior to other available methods for

the fair and efficient adjudication of the controversy.

4.     Preliminary Approval of the Settlement

       4.1    Pursuant to the Settlement Agreement, the Defendant has

agreed to pay $1,750,000.00 to create the Settlement Fund. Amounts

awarded to Class Counsel or the Class Representative will be paid from the

Settlement Fund. Class Members will receive a pro-rata share of the

Settlement Fund after attorneys’ fees and costs, the Class Representative’s

award, the costs of notice and administration are deducted, and any other

expenditure authorized by the Court.


                           Page 4 of 11
 Case 2:18-cv-01054-JPS Filed 05/07/19 Page 4 of 11 Document 37
       4.2    Having considered the motion for preliminary approval, the

Settlement Agreement, and the exhibits thereto, the Court preliminarily

finds that the Settlement is fair, adequate, reasonable, and in the best

interests of the Settlement Class. This finding is supported by, among other

things, the complex legal and factual posture of the Action, the fact that the

Settlement is the result of arms’ length negotiations presided over by a

neutral mediator, and the settlement benefits being made available to

Settlement Class Members.

5.     Notice and Administration

       5.1    The Court appoints Kurtzman Carson Consultants, LLC

(“KCC”) to perform the functions and duties of the Settlement

Administrator set forth in the Settlement Agreement – including

effectuating the Notice Plan – and to provide such other administration

services as are reasonably necessary to facilitate the completion of the

Settlement.

       5.2    The Court has carefully considered the notice program set

forth in the Settlement Agreement. The Court finds that the notice program

constitutes the best notice practicable under the circumstances and satisfies

fully the requirements of Rule 23(c)(2), and the requirements of due process.

       5.3    The Court thus approves the notice program and the form,

content, and requirements of the Notice described in and attached as

exhibits to the Settlement Agreement. The Settlement Administrator shall

cause the Notice Plan to be completed on or before Tuesday, May 28, 2019.

Class Counsel shall, prior to the Final Approval Hearing, file with the Court

a declaration executed by the Settlement Administrator attesting to the

timely completion of the notice program.




                           Page 5 of 11
 Case 2:18-cv-01054-JPS Filed 05/07/19 Page 5 of 11 Document 37
       5.4    All costs of providing Notice to the Settlement Class,

processing Claim Forms, and administering distributions from the

Settlement Fund shall be paid out of the Settlement Fund, as provided by

the Settlement Agreement.

6.     Claims and Exclusions

       6.1    Each and every member of the Settlement Class shall be

bound by all determinations and orders pertaining to the Settlement,

including the release of all claims to the extent set forth in the Settlement

Agreement, unless such persons request exclusion from the Settlement in a

timely and proper manner, as hereinafter provided.

       6.2    A member of the Settlement Class wishing to file a claim or to

request exclusion (or “opt-out”) from the Settlement shall mail the request

in written form, by first class mail, postage prepaid, and must be received

no later than Monday, July 29, 2019 by the Settlement Administrator at the

address specified in the Notice. In the written request for exclusion, the

member of the Settlement Class must state his or her full name, address,

telephone numbers, and last four Social Security number digits. Further, the

written request for exclusion must include a statement that the member of

the Settlement Class submitting the request wishes to be excluded from the

Settlement, and the personal signature of the member of the Settlement

Class submitting the request. The request for exclusion shall not be effective

unless the request for exclusion provides the required information and is

made within the time stated above, or the exclusion is otherwise accepted

by the Court. No member of the Settlement Class, or any person acting on

behalf of or in concert or in participation with a member of the Settlement

Class, may request exclusion of any other member of the Settlement Class

from the Settlement.


                           Page 6 of 11
 Case 2:18-cv-01054-JPS Filed 05/07/19 Page 6 of 11 Document 37
       6.3    Members of the Settlement Class who timely request

exclusion from the Settlement will relinquish their rights to benefits under

the Settlement and will not release any claims against the Defendant or any

of the other Released Parties.

       6.4    All Settlement Class Members who do not timely and validly

request exclusion shall be so bound by all terms of the Settlement

Agreement and by the Final Approval Order and Judgment even if they

have previously initiated or subsequently initiate individual litigation or

other proceedings against the Defendant or any of the other Released

Parties.

       6.5     The Settlement Administrator will promptly provide all

Parties with copies of any exclusion requests, and Plaintiff shall file a list of

all persons who have validly opted-out of the Settlement with the Court

prior to the Final Approval Hearing.

7.     Objections

       7.1     Any Settlement Class Member who does not file a timely

request for exclusion, but who wishes to object to approval of the proposed

Settlement, to the award of attorneys’ fees and expenses, or to the

compensation award to the Class Representative must submit to Class

Counsel and the Settlement Administrator a written statement that

includes: his or her full name; address; telephone numbers that he or she

maintains were called; all grounds for the objection, with factual and legal

support for each stated ground; the identity of any witnesses he or she may

call to testify; copies of any exhibits that he or she intends to introduce into

evidence at the Final Approval Hearing; and a statement of whether he or

she intends to appear at the Final Approval Hearing. The Court will




                           Page 7 of 11
 Case 2:18-cv-01054-JPS Filed 05/07/19 Page 7 of 11 Document 37
consider objections to the Settlement, to the award of attorneys’ fees and

expenses, or to the compensation award to the Class Representative only if,

on or before Monday, July 29, 2019, such objections and any supporting

papers are filed in writing with the Clerk of this Court and served on the

Settlement Administrator.

      7.2    A Settlement Class Member who has timely filed a written

objection as set forth above may appear at the Final Approval Hearing in

person or through counsel to be heard orally regarding their objection. It is

not necessary, however, for a Settlement Class Member who has filed a

timely objection to appear at the Final Approval Hearing. No Settlement

Class Member wishing to be heard orally in opposition to the approval of

the Settlement and/or the request for attorneys’ fees and expenses and/or

the request for a compensation award to the Class Representative will be

heard unless that person has filed a timely written objection as set forth

above. No non-party, including members of the Settlement Class who have

timely opted-out of the Settlement, will be heard at the Final Approval

Hearing.

      7.3    Any member of the Settlement Class who does not opt out or

make an objection to the Settlement in the manner provided herein shall be

deemed to have waived any such objection by appeal, collateral attack, or

otherwise, and shall be bound by the Settlement Agreement, the releases

contained therein, and all aspects of the Final Approval Order and

Judgment.




                           Page 8 of 11
 Case 2:18-cv-01054-JPS Filed 05/07/19 Page 8 of 11 Document 37
8.     Application for an Award of Attorneys’ Fees, Costs and an
       Incentive Award.

       8.1    Any application for a compensation award to the Class

Representative as well as any application for an award of attorneys’ fees

and expenses must be filed on or before Thursday, June 6, 2019.

9.     Final Approval Hearing

       9.1    A Final Approval Hearing will be held before the Court on

Thursday, September 19, 2019 at 8:30 AM for the following purposes:

       (a)    to finally determine whether the requirements of Federal

              Rules of Civil Procedure 23(a) and (b) are met;

       (b)    to determine whether the Settlement is fair, reasonable and

              adequate, and should be approved by the Court;

       (c)    to determine whether the judgment as provided under the

              Settlement Agreement should be entered, including a bar

              order prohibiting Settlement Class Members from further

              pursuing claims released in the Settlement Agreement;

       (d)    to consider the application for an award of attorneys’ fees and

              expenses of Class Counsel;

       (e)    to consider the application for a compensation award to the

              Class Representative;

       (f)    to consider the distribution of the Settlement Benefits under

              the terms of the Settlement Agreement; and

       (g)    to rule upon such other matters as the Court may deem

              appropriate.

       9.2    On or before ten (10) days prior to the Final Approval

Hearing, Class Counsel shall file and serve (i) a motion for final approval.




                           Page 9 of 11
 Case 2:18-cv-01054-JPS Filed 05/07/19 Page 9 of 11 Document 37
         9.3    The Final Approval Hearing may be postponed, adjourned,

transferred or continued by order of the Court without further notice to the

Settlement Class. At, or following, the Final Approval Hearing, the Court

may enter a Final Approval Order and Judgment in accordance with the

Settlement Agreement that will adjudicate the rights of all class members.

         9.4    For clarity, the deadlines the Parties shall adhere to are as

follows:

         Class Notice completed by: Tuesday, May 28, 2019

         Incentive Award and Fee Application: Thursday, June 6, 2019

         Objection/Exclusion Deadline: Monday, July 29, 2019

         Claim Deadline: Monday, July 29, 2019

         Final Approval Submissions: Tuesday, September 10, 2019

         Final Approval Hearing: Thursday, September 19, 2019 at 8:30 AM

         9.5    Settlement Class Members do not need to appear at the Final

Approval Hearing or take any other action to indicate their approval.

10.      Further Matters

         10.1   All discovery and other pretrial proceedings in the Action are

stayed and suspended until further order of the Court except such actions

as may be necessary to implement the Settlement Agreement and this

Order.

         10.2   In the event that the Settlement Agreement is terminated

under the terms of the Settlement Agreement, or for any reason whatsoever

the approval of it does not become final and no longer subject to appeal,

then: (i) the Settlement Agreement shall be null and void, including any

provisions related to the award of attorneys’ fees and expenses, and shall

have no further force and effect with respect to any party in this Action, and



                          Page 10 of 11
Case 2:18-cv-01054-JPS Filed 05/07/19 Page 10 of 11 Document 37
shall not be used in this Action or in any other proceeding for any purpose;

(ii) all negotiations, proceedings, documents prepared, and statements

made in connection therewith shall be without prejudice to any person or

party hereto, shall not be deemed or construed to be an admission by any

party of any act, matter, or proposition, and shall not be used in any manner

of or any purpose in any subsequent proceeding in this Action or in any

other action in any court or other proceeding, provided, however, that the

termination of the Settlement Agreement shall not shield from subsequent

discovery any factual information provided in connection with the

negotiation of this Settlement Agreement that would ordinarily be

discoverable but for the attempted settlement; (iii) this Order shall be

vacated; and (iv) any party may elect to move the Court to implement the

provisions of this paragraph, and none of the non-moving parties (or their

counsel) shall oppose any such motion.

       10.3   The Court retains jurisdiction to consider all further matters

arising out of or connected with the Settlement.

       Dated at Milwaukee, Wisconsin, this 7th day of May, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                          Page 11 of 11
Case 2:18-cv-01054-JPS Filed 05/07/19 Page 11 of 11 Document 37
